Citation Nr: 0026661	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to July 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Jackson, Mississippi, Regional Office (RO) which denied a 
total rating for compensation purposes based on individual 
unemployability.  The veteran has been represented throughout 
this appeal by the American Legion.  


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability.  The veteran was afforded a Department of 
Veterans Affairs (VA) examination for compensation purposes 
in January 1999.  In reviewing the examination report, the 
Board observes that the examiner did not address the impact 
of the veteran's service-connected disabilities upon his 
employability.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has directed that where a claim for a total rating for 
compensation purposes based on individual unemployability is 
presented, the VA examining physician should generally 
address the extent of functional and industrial impairment 
arising from the veteran's service-connected disabilities.  
Gary v. Brown, 7 Vet. App. 229, 232 (1994); citing Martin 
(Roy) v. Brown, 4 Vet. App. 136, 140 (1993).  

In a December 1998 claim, the veteran advanced that service 
connection was warranted for both arthritis and a fungal 
disorder of the toenails and the fingernails.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  The Board finds the issues of the veteran's 
entitlement to service connection for arthritis and a fungal 
disorder of the toenails and the fingernails to be 
inextricably intertwined with the certified issue of his 
entitlement to a total rating for compensation purposes based 
on individual unemployability given that determinations as to 
total ratings under 38 C.F.R. § 4.16 (1999) require an 
accurate assessment of the industrial and functional 
impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Accordingly, this case is REMANDED for the 
following action: 
1.  The RO should formally 
adjudicate the veteran's 
entitlement to service connection 
for both arthritis and a fungal 
disorder of the toenails and the 
fingernails.  The veteran and his 
accredited representative are to be 
informed in writing of the decision 
and his appellate rights.  The 
issues are not on appeal unless 
there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current functional and 
industrial impairment associated with the 
veteran's service-connected disabilities.  
All tests and studies should be 
accomplished and the findings should then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities upon his employability.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


